Citation Nr: 0116285	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 1, 1993 
for the payment of Dependency and Indemnity Compensation 
(DIC) benefits based upon the receipt of new and material 
evidence warranting a finding of service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from September 1942 to October 1968.  The 
veteran died in August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New Orleans 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  In fact, as concerns the present appeal, the 
essential facts are not in dispute and are set forth below.  
Relative to the issue listed on the title page, there is no 
additional development that is indicated.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted.  

It is noted that the appellant has raised the issue of 
whether there was clear and unmistakable error in a November 
1990 rating action.  That action had become final, and later 
there was new and material evidence warranting reopening and 
allowance of the claim.  The effective date issue herein 
considered is from that action, to the extent the appellant 
and her representative desire consideration of the clear and 
unmistakable error claim, that matter is should be first 
specifically addressed at the RO.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1990.  During his 
lifetime, he had established entitlement to service 
connection for a back disability, rated 20 percent disabling 
from November 1968.  

2.  The appellant's initial claim for DIC was received in 
October 1990.  Subsequently, entitlement to service 
connection for the cause of the veteran's death was denied by 
an unappealed rating action dated in November 1990.  

3.  In September 1993, the appellant requested that her claim 
for DIC benefits be reopened.  

4.  New and material evidence received in connection with 
this attempt to reopen the previously denied DIC claim 
initially established that the veteran's death was caused by 
disabilities incurred in service.  

5.  Entitlement to DIC benefits has been established, 
effective from the date of the reopened claim in September 
1993, with payments commencing on October1, 1993.  


CONCLUSION OF LAW

The claim seeking an effective date earlier than October 1, 
1993 for the payment to the appellant of DIC benefits based 
on the receipt of new and material evidence is without legal 
merit.  38 U.S.C.A. §§ 5110(a); , 5111 (West 1991); 38 C.F.R. 
§§ 3.31, 3.400 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts in this case are set forth above.  

As pertinent to this appeal, the effective date of an award 
of DIC benefits based upon new and material evidence and/or a 
reopened claim shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii)&(r).  
Notwithstanding the aforementioned provisions, payments of 
DIC may not be made prior to the first day of the calendar 
month following the effective date of the award of such 
benefits.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000).  
To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  DIC benefits will be paid to the surviving spouse 
of any veteran who died after December 31, 1956 of a service-
connected disability.  38 U.S.C.A. § 1310.  

The veteran died on August [redacted], 1990.  According to the 
official death certificate, the immediate cause of death was 
an acute gastrointestinal hemorrhage caused by severe stress 
gastritis and ulceration due to acute and chronic respiratory 
failure.  Acute renal failure and cor pulmonale were also 
listed as contributory causes of death.  During his lifetime, 
the veteran had established his entitlement to service 
connection for a back disability, rated 20 percent disabling 
from November 1968.  

The appellant's initial claim for DIC benefits was dated and 
received in October 1990.  This claim was denied by rating 
action dated in November 1990 on the grounds that the 
evidence of record at that time failed to show that a 
disability incurred or aggravated in service caused or 
contributed to the veteran's death from respiratory and 
gastrointestinal problems.  The appellant was informed of 
this unfavorable determination by letter dated in November 
1990.  An enclosure to this letter also informed her of her 
appellate rights with respect to this adverse determination, 
but she did not initiate an appeal within the one-year time 
limit specified in that document.  In the absence of a 
showing of clear and unmistakable error (CUE), the unappealed 
November 1990 rating action has become administratively final 
and is not subject to further review.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  (As noted, that issue has been raised 
but is not the subject of this decision, and requires initial 
review by the RO.)

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  

In the present case, the appellant's request to reopen her 
claim seeking DIC benefits was received in September 1993.  
New and material evidence received in connection with this 
request, most particularly a VA medical opinion dated in 
March 2000, eventually led to a determination by the RO that 
a service-connected disability had caused or contributed to 
the veteran's death.  See rating action dated in April 2000.  
Accordingly, DIC benefits were awarded from the date of the 
reopened claim in September 1993, with payments to the 
appellant commencing on October 1, 1993 pursuant to 
38 U.S.C.A. § 5111.  This effective date is entirely in 
accordance with the controlling criteria found at 38 U.S.C.A. 
§ 5110(a) and at 38 C.F.R. § 3.400(q)(ii)&(r), which prohibit 
an effective date earlier than the date of the reopened 
claim.  

The Board can find no legally valid basis for granting the 
appellant's request for an effective date earlier than 
October 1, 1993 for the payment to her of DIC benefits.  The 
provisions of 38 U.S.C.A. § 5110(d) to which she has cited 
refer to an initial claim only, and, in this case, the 
initial claim was denied.  The provisions of 38 U.S.C.A. 
§ 5110(g), also cited by the appellant, refer to an allowance 
of VA benefits based upon a liberalizing change in the 
applicable law or Federal regulations, which also are not 
applicable here.  The appellant has not identified any 
liberalizing change in the controlling law and regulations 
which resulted in the allowance of her DIC claim; on the 
contrary, the evidence indicates that her claim was reopened 
and allowed based upon the receipt of new and material 
evidence.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

